Jennifer     Lowrance,     CSR
                    Official      Court   Reporter
                       7th    District     Court
                    Smith    County     Courthouse            FILED IN
                                                      12th COURT OF APPEALS
               100    North    Broadway,      Room    2 2 2 TYLER, TEXAS
                       Tyler,     Texas    75702
                                                      10/22/2015 2:54:30 PM
                            (903)590-1647
                                                              PAM ESTES
                                                                Clerk
                *      *      *     *     *    *      *

                        October 22, 2015


Court of Appeals
Twelfth Court of Appeals District
1517 West Front Street
Tyler, Texas 75702


RE:   Court of Appeals Number:            12-15-00244-CV

Trial Court Case Number: 15-0053-C/A
Style:       Chaley McCain
             v.
             Larry S. Lott dba Larry Lott Interiors


There were no formal hearings held in this case; no
reporter's record exists.



                                        Very Truly Yours,

                                          Jennifer Lowrance
                                        Jennifer Lowrance, CSR
                                        Official Court Reporter
                                        7th District Court